DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Applicant argues on page 13 that Ujiie does not show the protective layer 24 include any of the materials as generally required by claim 1 and would therefore also not teach the claimed limitation regarding the capacitance.
Examiner respectfully disagrees.  As is taught at paragraph 74 of Ujiie the material of cathode side buffer layers can absorb little light, or if made from fullerene or its derivatives C60 or C70, light wavelength in the range of 400-700nm would be absorbed.  Therefore, Ujiie still teaches each and every limitation of the claim.
The rejection has been updated and maintained to reflect the amended portions of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-13, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ujiie et al. (US PGPub 2020/0099003; hereinafter “Ujiie”).
Re claim 1: Ujiie teaches (e.g. fig. 1A and 6) an organic sensor, comprising: a first electrode (21), a second electrode (25), an organic active layer (photoelectric conversion layer 23; e.g. paragraph 93) between the first electrode (21) and the second electrode (25), and a protective layer (cathode-side buffer layer 24; e.g. paragraph 177) 23) and the second electrode (25), wherein a capacitance of the first electrode (21), the protective layer (22), and the second electrode (25) is less than or equal to about 2x10-10 F, wherein the protective layer (24) includes a light absorbing organic material (24 is formed of B4PyMPM is chosen so that little light is absorbed; e.g. paragraph 154 and 74) configured to absorb at least one of green light, blue light, or red light, a light absorbing carbon-containing material (further materials such as fullerene and derivatives such as C60 and C70 that absorb light in the visible range can be used; e.g. paragraph 74), or an organic material represented by one of chemical formula 2A, chemical formula 2B, or chemical formula 2C (the remaining sections of the claim are being left off since current applied prior art is not being used to teach the remaining portion of the claim since it is in the alternative due to the use of the term “or” at the end of line 11 of claim 1).
With respect to the claim limitation “a capacitance of the first electrode, the protective layer, and the second electrode is less than or equal to about 2x10-10 F,” MPEP 2112.01(i) states that when the structure recited in the reference is substantially identical to that of the claims, claims properties are presumed to be present.  Since the structure claimed is substantially identical to that of the Ujiie reference, it is presumed that the capacitive properties claimed are taught by Ujiie.
Re claim 2: Ujiie teaches the organic sensor of claim 1, wherein a thickness of the protective layer (24) is not uniform (organic deposited materials such as cathode-side buffer layer will have microscopic variations in their thickness).
Re claim 3: Ujiie teaches the organic sensor of claim 2, wherein a greatest thickness of the protective layer (24) is less than or equal to about 5 nm (cathode-side buffer layer 24 deposited to 5nm; e.g. paragraph 154).
Re claim 4: Ujiie teaches the organic sensor of claim 1, wherein the protective layer (24) includes at least one hole (hole mobility within 24 allows holes to flow through the light detections process) extending fully through a thickness of the protective layer (24) between opposite surfaces of the protective layer (24).
Re claim 5: Ujiie teaches the organic sensor of claim 1, wherein a portion of the organic active layer (23) is in contact (electrical contact) with the second electrode (25).
Re claim 7: Ujiie teaches the organic sensor of claim 6, wherein the protective layer includes (24 is formed of B4PyMPM; e.g. paragraph 154) a substance including 
Re claim 9: Ujiie teaches the organic sensor of claim 1, wherein the second electrode (25) is a sputtered electrode.
Regarding the process limitations recited in claim 9 (“the second electrode is a sputtered electrode”), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Re claim 10: Ujiie teaches the organic sensor of claim 9, wherein the second electrode (25) is a sputtered conductive oxide electrode (cathode 25 is made of ITO; e.g. paragraph 154).
Regarding the process limitations recited in claim 10 (“the second electrode is a sputtered conductive oxide electrode”), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in 

Re claim 11: Ujiie teaches the organic sensor of claim 1, wherein the capacitance of the first electrode (21), the protective layer (24), and the second electrode (25) is about 1x10-13 F to about 2x10-10 F.
With respect to the claim limitation “a capacitance of the first electrode, the protective layer, and the second electrode is about 1x10-13 F to about 2x10-10 F,” MPEP 2112.01(i) states that when the structure recited in the reference is substantially identical to that of the claims, claims properties are presumed to be present.  Since the structure claimed is substantially identical to that of the Ujiie reference, it is presumed that the capacitive properties claimed are taught by Ujiie.
Re claim 12: Ujiie teaches the organic sensor of claim 1, wherein the organic active layer (23) is a photoelectric conversion layer that is configured to absorb light in at least a portion of a wavelength region (paragraph 48 discloses bands of light the that the photoelectric conversion layer absorbs) and convert the absorbed light into an electric signal.
Re claim 13: Ujiie teaches the organic sensor of claim 1, further comprising a semiconductor substrate (20) on the first electrode (21) such that the first electrode (21) is between the semiconductor substrate (20) and the organic active layer (23).
Re claim 18: Ujiie teaches an electronic device (device of fig. 6, 9) comprising the organic sensor of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822